Hrn, J.
The judgment of the court overruling the motion for a new trial was rendered oil May 27, 1911. The hill of exceptions assigning error on the judgment is regular upon its face down to and including the portions of the record specified in the same, except that it is not signed by the attorneys for the plaintiff in error prior to the certificate of the trial judge, which was signed on August 12, 1911, more than 76 days after the signing of the judgment complained of. It appears from the certificate of the clerk of the superior court of Ben Ilill county: “I further certify that the April term of said court, at which said case was tried, adjourned -, 19-.” In the acknowledgment of service immediately following the certificate of the trial judge, by the attorneys for the defendant in error, it is stated that “we agree not to make any objection to said bill of exceptions on account of not being presented to the judge in time. Aug. 14, 1911.” It further appears that the bill of exceptions is all bradded together-, and marked “filed in office” by the clerk of the superior court on August 19, 1911; and the *292judge’s certificate follows immediately after the specification of the portions of the record desired sent to this court; and the bill of exceptions is not signed by the attorneys for plaintiff in error preceding the judge’s certificate; but on a separate page following the judge’s certificate appear these words: “And now comes the said Charles A. DeLang, within 30 days from the adjournment of the court, and presents this his bill of exceptions and prays that the same may be signed and certified that the errors complained of may be reviewed and corrected. Attorneys for plaintiff in error.” Held, that this court is without jurisdiction to review this case, and the agreement of counsel for the defendants in error, not to make objection in this court to the bill of exemptions as “not being presented to the judge in time,” can not confer such jurisdiction, and therefore the writ of error must be dismissed.
December 15, 1911.
Affidavit of illegality; from Ben Hill.
E. Wall and Griffin & Griffin, fox plaintiff in error.
L. Kennedy and McDonald & Quincey, contra.

Writ of error dismissed.


AU the Justices concur.